GRAINGER REPORTS EARNINGS PER SHARE OF $1.25 FOR THE 2 Generates pretax ROIC of 24.8 percent* Highlights · Sales of $1.5 billiondown 12 percent, down 10 percent on a daily basis · Net earnings of $96 milliondown 16 percent · EPS of $1.25down 11 percent · Repurchased 1.9 million shares · Generated pretax ROIC of 24.8 percent* Visit www.grainger.com/investor to access a Podcast describing Grainger’s performance in more detail. CHICAGO, April 14, 2009 – Grainger (NYSE: GWW) today reported first quarter sales of $1.5billion, which were down 12percent versus first quarter 2008.There was one less selling day in the quarter; on a daily basis sales were down 10 percent.Net earnings for the quarter decreased 16 percent to $96 million versus $114 million in 2008.Earnings per share declined by 11 percent to $1.25 versus $1.41 for first quarter 2008.The company adopted FSP 03-6-1 during the quarter resulting in a two cent reduction to first quarter EPS for 2008 and one cent reduction for first quarter 2009. (See page K-41 of the company’s 2008 10-K for additional information). “Businesses and institutions have responded to the recession by buying less and looking for ways to improve productivity. We are in a great position to help our customers become more efficient by consolidating their supplier base using our expanded product line especially in these challenging times,” said Grainger’s President and Chief Executive Officer Jim Ryan. “We are keeping service levels high as other competitors are pulling back, as we have the ability to selectively invest in the business in order to gain more market share.” Ryan added, “We do not believe that we’ve seen the bottom to the sales decline and expect increased pricing pressure throughout the remainder of the year. Given our financial strength, we see an opportunity to gain more share.We expect to incur some reductions to our margins by expanding our sales force and implementing additional customer incentives in the second quarter.We expect these actions to cost $25-50million this year.We’ll calibrate our level of investment in the back half of the year based on our success.” *The GAAP financial statements are the source for all amounts used in the Return on Invested Capital (ROIC) calculation.ROIC is calculated using annualized operating earnings based on year-to-date operating earnings divided by a 4 point average for net working assets.Net working assets are working assets minus working liabilities defined as follows:working assets equal total assets less cash equivalents (non operating cash), deferred taxes, and investments in unconsolidated entities, plus the LIFO reserve.Working liabilities are the sum of trade payables, accrued compensation and benefits, accrued contributions to employees’ profit sharing plans, and accrued expenses. 1 Daily sales for the company decreased 9 percent in January, 10 percent in February and 12percent in March. For the quarter, sales were negatively affected by foreign exchange, which contributed approximately 2 percentage points to the decline. Price contributed a positive 6 percent while volume was down 14 percent. There were 63 selling days in the quarter, one less than in 2008 first quarter. Effective with the first quarter, the company has two reportable business segments, the United States and Canada, which represent approximately 99 percent of company sales.
